Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) by and between
InterCept, Inc., a Georgia corporation (the “Company”), and Scott R. Meyerhoff,
an individual resident of Georgia (the “Executive”), is effective as of the 1st
day of April, 2004 (the “Effective Date”).

        WHEREAS, the Company and the Executive entered into an Employment
Agreement dated February 1, 1998 (the “Employment Agreement”), pursuant to which
the Executive served as the Senior Vice President, Company’s Chief Financial
Officer and Secretary;

        WHEREAS, Executive has accepted a position with a new employer, but
desires to continue providing services to the Company on a part time basis; and
            

        WHEREAS, the Company wishes to retain Executive’s continued services,
subject to the terms and conditions of this Agreement;

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1.     Duties and Responsibilities. Executive hereby resigns as the Company’s
Senior Vice-President, Chief Financial Officer and Secretary, and Executive
shall no longer have any duties or responsibilities as an officer of the
Company. Beginning on the Effective Date, Executive shall transition to a
part-time employee of the Company, and his duties shall consist of providing and
assisting the Company with such financial matters as the Company shall
reasonable request and assisting in the transition to a new chief financial
officer. Executive shall be expected to work up to 10 hours each month on
matters for the Company.

2.     Term. The Term of the Employment Agreement shall expire on December 31,
2004, unless earlier terminated pursuant to Section 4 below (the “Term”).

3.     Compensation.

        (a)        The Company shall continue to pay the Executive his current
base salary, subject to all applicable withholdings, through the end of the
Term.

        (b)        Executive shall not be eligible for any further participation
in any management or incentive bonus programs.

        (c)        Executive’s participation in all retirement, welfare,
deferred compensation, life and health insurance, and other benefit plans or
programs of the Company shall terminate as of the Effective Date.

--------------------------------------------------------------------------------

4.     Termination. This Amendment and the Employment Agreement may be
terminated prior to the end of the Term only as follows:

        (a)        upon the death or disability of the Executive, in which case
the Company shall pay to the Executive or his assigns all amounts earned or
accrued through the date of death or disability;

        (b)        by the Company at any time prior to the end of the Term, in
which case the Company shall pay to the Executive, within 15 days after the date
of such termination, a lump sum cash payment equal to the remaining compensation
that would have been paid to the Executive had the Employment Agreement
continued in effect until the end of the Term; or

        (c)        by the Executive upon delivery of a notice of termination to
the Company thirty (30) days before the intended termination date, in which case
the Company shall pay to the Executive or his assigns all amounts earned or
accrued through the date of termination.

5.     Stock Options.

        (a)        All stock options previously granted to the Executive by the
Company shall continue to vest until the end of the Term pursuant to the terms
of the stock option agreements governing such grants.

        (b)        In the event that this Amendment is terminated prior to the
end of the Term pursuant to Section 4(a) or 4(c) above, all vesting of stock
options granted to Executive shall discontinue on the termination date.

        (c)        In the event that this Amendment is terminated prior to the
end of the Term pursuant to Section 4(b) above, the restrictions on any
outstanding stock options shall lapse and such options shall become 100% vested
and immediately exercisable. All vested options shall remain exercisable for 90
days following termination of this Amendment and the Employment Agreement.

6.     Other Covenants. The Company and Executive agree that Sections 5 and 6 of
the Employment Agreement shall remain in effect and shall be applied as if the
Executive had been terminated for Cause or resigned without Adequate
Justification.

7.    General Provisions.

        (a)        Severability. In the event that any one or more of the
provisions, or parts of any provisions, contained in this Amendment shall for
any reason be held to be invalid, illegal, or unenforceable in any respect by a
court of competent jurisdiction, the same shall not invalidate or otherwise
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein. Specifically, but without limiting the foregoing in any way,


2

--------------------------------------------------------------------------------

each of the covenants of the parties to this Amendment contained herein shall be
deemed and shall be construed as a separate and independent covenant and should
any part or provision of any such covenants be held or declared invalid by any
court of competent jurisdiction, such invalidity shall in no way render invalid
or unenforceable any other part or provision thereof or any other covenant of
the parties not held or declared invalid.

        (b)        Assignment. This Amendment and the rights and obligations of
InterCept hereunder may be assigned by InterCept and shall inure to the benefit
of, shall be binding upon, and shall be enforceable by any such assignee,
provided that any such assignee shall agree to assume and be bound by the terms
and conditions of this Amendment. This Agreement and the rights and obligations
of Executive hereunder may not be assigned or delegated by Executive.

        (c)        Waiver. A party’s waiver of any breach of this Amendment by
the other party shall not be effective unless in writing, and no such waiver
shall operate or be construed as a waiver of the same or another breach on a
subsequent occasion.

        (d)        Governing Law. This Amendment and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Georgia. Each party consents to the jurisdiction of the courts of the
State of Georgia, and waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of a suit, action, or
proceeding in any such court and further waives the right to object, with
respect to any suit, action or proceeding, that such courts do not have
jurisdiction over such party.

        (e)        Entire Agreement. This Amendment and the Employment Agreement
represent the entire agreement of the parties relating to the subject matter
hereof. No amendment or modification of this Amendment shall be valid or binding
upon InterCept, or Executive, unless made in writing and signed by the parties.
All prior understandings and agreements relating to the subject matter hereof
are hereby expressly terminated.

        (f)        Notice. All notices, demands or other communications required
to be or otherwise given or made hereunder shall be in writing and shall be
deemed given if delivered personally, or mailed by registered or certified mail
(return receipt requested), postage prepaid, or sent by Federal Express or
similar overnight courier service, to the parties at the following addresses (or
such other address for a party as shall be specified in like notice).

    If to InterCept:     If to Executive:            InterCept, Inc.   Scott R.
Meyerhoff      3150 Holcomb Bridge Road, Suite 200      Norcross, Georgia
30071      Attention: President  


3

--------------------------------------------------------------------------------

        (g)       Multiple Counterparts. This Amendment may be executed in two
or more counterparts, each of which shall be deemed to be an original.

        IN WITNESS WHEREOF, InterCept and Executive have executed and delivered
this Amendment to Employment Agreement as of the Effective Date written above.

INTERCEPT, INC.

By:      /s/ Lynn Boggs                            
        G. Lynn Boggs
        President

EXECUTIVE

By:     /s/ Scott Meyerhoff                      
        Scott R. Meyerhoff


4